AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas, on June 14, 1991, a judgment was entered by the Supreme Court of Alabama, 586 So.2d 901, in this case, reversing the judgment of this court heretofore entered on November 28, 1990, 586 So.2d 900. Said judgment of the supreme court directed that a writ of mandamus be entered.
Wherefore, it is now the judgment of this court that the judgment of the Circuit Court of Montgomery County, heretofore entered, denying a petition for writ of mandamus in this case, be set aside and that said circuit court issue its writ of mandamus to the Director of the Department of Public Safety directing him to expunge from the driving record of Robert David Wright the matter requested in his petition.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.